The opinion of the court was delivered by
Nicholls, C. J.
This is a suit by the plaintiff in her own behalf as surviving widow and as tutrix of her minor children, for damages for the death of her husband caused by the same accident set forth in the suit of Joseph H. Castille et al. vs. Caffery Central Refinery and Railroad Company, Limited, just decided by this court. Ante, p. 322. The same plea to the jurisdiction of the District Court of St. Mary parish, was made in that case, with the same ruling by the court, the pleadings and issues being identical.
It is hereby, for the reasons assigned in suit No. 11,990 of the *404docket of this court, ordered, adjudged and decreed that the judgment appealed from be and the same is hereby annulled, avoi'dfed and reversed, and it is now ordered, adjudged and decreed that defendant’s exception and plea to the jurisdiction of the District Oourt in and for the parish of St. Mary, be and the same is hereby overruled, and the causéis ordered to be reinstated on the docket of that court, and the same is hereby remanded to the lower court to be proceeded with according to law.